DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-8 are:
Regarding claims 1-7, the prior art does not teach or fairly suggest in combination with the other claimed limitations an irrigation control wiring system comprising: a back plate attached to an interior surface of the removable cover, the back plate comprising a multiplicity of wire connectors; a bundle of a multiplicity of wires passing into the interior cavity through a first opening in the valve box, each wire in the bundle having a proximal end connected to at least one of the multiplicity of wire connectors and a distal end connected to a microcontroller remotely disposed from the valve box, and, a set of individual wires, each coupled to a different one of the wire connectors at a proximal end and at a distal end to a respective one of a multiplicity of sprinklers remotely disposed from the valve box within a sprinkler zone; wherein each of the individual wires in the set receives an electrical signal at a corresponding one of the connectors from a correspondingly coupled one of the multiplicity of wires in the bundle causing an actuation of a respective one of the remotely disposed sprinklers in the sprinkler zone.

These limitations are found in claims 1-8, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roman et al (US 5,853,302), Kah, Jr (US 10,368,503 and US .

4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

February 9, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848